Citation Nr: 0837947	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The January 2004 rating decision also denied the veteran's 
claim of entitlement to service connection for hypertension.  
The veteran expressed his disagreement with that 
determination in November 2004, and a statement of the case 
was issued in December 2004.  In the January 2005 substantive 
appeal, however, the veteran limited his appeal to the issue 
of entitlement to service connection for chronic lumbosacral 
strain.  The Board will limit its consideration accordingly.

In February 2008, the veteran testified before a Decision 
Review Officer at the RO.  He testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in July 2008.  Transcripts of those proceedings are 
of record.


FINDING OF FACT

The veteran's chronic lumbosacral strain is etiologically 
related to service.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for service 
connection.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. 
§§  5103, 5103A (West 2002 and Supp. 2007) or 38 C.F.R. 
§ 3.159 (2008).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
chronic lumbosacral strain.  Specifically, he maintains that 
he has experienced chronic back pain since sustaining two 
back injuries during service in 1963.

Service treatment records confirm that the veteran injured 
his back in May 1963 and that he was diagnosed with 
lumbosacral strain.  He re-injured his back in June 1963 and 
complained of severe lumbar back pain.  No further complaints 
related to the back are noted in the remaining service 
treatment records, and the veteran's spine was clinically 
evaluated as normal in a report of medical examination 
prepared at the time of his release from active duty.

The earliest post-service medical evidence of a back 
disability is a private treatment record showing that the 
veteran injured his back in 1995 while working as a truck 
driver.  Subsequent private and VA treatment records confirm 
that he currently has a back disability.  In July 2008, the 
veteran testified that he continued to experience back pain 
in and after service and that he treated it with pain 
medication.  He also testified that he did not seek medical 
treatment for his back until 1968, when he re-injured this 
back while working for a gas company.  No medical records 
from this period are available, however.  

With respect to medical nexus, the Board notes that there are 
conflicting medical opinions of record.  An April 2004 VA 
examiner stated that he was unable to render a medical 
opinion without resorting to speculation.  A March 2008 VA 
examiner opined that it is less likely than not that the 
veteran's present back disability is related to his in-
service back injury.  However, the veteran's private 
chiropractor opined in an February 2005 letter that his 
currently back disability was at least likely as not related 
to his in-service injuries.  In addition, in a January 2004 
statement, Dr. McMullen indicated that he reviewed the 
veteran's service medical records and concluded that it is at 
least as likely as not that the veteran's current back 
condition is related to the back injury treat while in 
service.  It is noted that the veteran testified that Dr. 
McMullen had been treating the veteran for 6 to 7 years.  

The Board has considered these medical opinions and weighed 
their credibility and probative value.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Both the March 2008 VA examiner and the 
private chiropractor physically examined the veteran, 
interviewed him, and reviewed his service treatment records 
before rending their medical opinions.  The examiner 
supported his opinion by explaining that no additional back 
complaints were noted in service and that the veteran 
sustained post-service back injuries.  The private 
chiropractor also supported his opinion.  He noted that the 
May 1963 and June 1963 back injuries can and will cause 
symptoms like those the veteran currently experiences.  He 
also specifically addressed the post-service back injuries, 
explaining that they occurred after the veteran's lower back 
already had been weakened by the in-service injuries.  In 
addition, Dr. McMullen indicated that the service treatment 
record had been reviewed and he has treated the veteran for a 
number of years.  

After carefully considering the medical opinions of record, 
the Board concludes that the evidence concerning the etiology 
of the veteran's current back disability is in relative 
equipoise.  Accordingly, resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
chronic lumbosacral strain is warranted.


ORDER

Service connection for chronic lumbosacral strain is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


